DETAILED ACTION
This is the first office action regarding application 16/153,312 filed October 05, 2018. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for domestic priority based on a  provisional application filed in March 19, 2018. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 408 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of at least the terms Bluetooth and Wi-Fi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a processor programmed to perform operations. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor). That is, other than reciting “processor programmed to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor programmed to” language, “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” in the context of this claim encompasses the user manually generating a determination of a cab tilt based on two sets of slope data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor programmed to” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the steps of accessing first and second slope data amount to no more than insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 1 is not patent eligible. 

Regarding dependent claims 2-6, and 8
Under Step 1:
Claims 2-6 and 8 are to an apparatus comprising the steps of “determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote-detection sensor … determining a vehicle pose for the vehicle using the corrected remote sensor data ” (Claim 2), “determining a vehicle position using the remote sensor data; determining a vehicle direction; and accessing map data describing a gradient at the vehicle position” (Claim 4), “determining a vehicle position using the remote sensor data, wherein the vehicle position corresponds to a roadway; determining a direction of travel of the vehicle on the roadway; and determining a grade of the roadway in the direction of travel at the vehicle position” (Claim 5), “determining a vehicle pose using the remote sensor data and map data … determining a gravity vector direction using the slope sensor signal ” (Claim 6), “executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope” (Claim 8) (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-6, and 8 depend on claim 1 and recite the limitations of “determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote-detection sensor … determining a vehicle pose for the vehicle using the corrected remote sensor data ” (Claim 2), “determining a vehicle position using the remote sensor data; determining a vehicle direction; and accessing map data describing a gradient at the vehicle position” (Claim 4), “determining a vehicle position using the remote sensor data, wherein the vehicle position corresponds to a roadway; determining a direction of travel of the vehicle on the roadway; and determining a grade of the roadway in the direction of travel at the vehicle position” (Claim 5), “determining a vehicle pose using the remote sensor data and map data … determining a gravity vector direction using the slope sensor signal ” (Claim 6), “executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope” (Claim 8), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-6 and 8 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-6 and 8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6 and 8 are not patent eligible.

Regarding dependent claim 7, claim 7 contains the further limitation of “throttling an engine of the vehicle using a throttle command”, that if included in independent claim 1 would satisfy the requirements of 35 USC 101. 

Regarding claim 9, claim 9 is a method claim comprising a processor programmed to perform operations. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 9 including “generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor). That is, other than reciting “by at least one processor unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor unit” language, “generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” in the context of this claim encompasses the user manually generating a determination of a cab tilt based on two sets of slope data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by at least one processor unit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the steps of accessing first and second slope data amount to no more than insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 9 is not patent eligible. 

Regarding dependent claims 10-14 and 16, claims 10-14 and 16 similar in scope to claims 2-6 and 8 as discussed above and therefore are rejected under similar rationale.

Regarding dependent claim 15, claim 15 contains the further limitation of “throttling, by the at least one processor unit, an engine of the vehicle using the throttle command”, that if included in independent claim 9 would satisfy the requirements of 35 USC 101.


Regarding claim 17, claim 17 is an apparatus claim comprising a computer readable medium programmed to perform operations. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 17 including “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor). That is, other than reciting “by at least one processor unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor unit” language, “generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data” in the context of this claim encompasses the user manually generating a determination of a cab tilt based on two sets of slope data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by at least one processor unit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the steps of accessing first and second slope data amount to no more than insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 17 is not patent eligible. 

Regarding dependent claims 18-20, claims 18-20 are similar in scope to claims 2-4 as discussed above and therefore are rejected under similar rationale. 


Claim 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered 
The Examiner respectfully recommends amending the claims to recite “non-transitory computer readable medium”.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Furihata(US-5623410). 

Regarding claim 1, Furihata teaches a system to monitor a vehicle comprising at least one processor unit programmed to perform operations comprising (Column 7, lines 22-25, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer.", here the system is teaching a microcomputer which is being interpreted as analogous to a processor)
accessing first slop data indicative of a first slope referenced to a cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing second slope data indicative of a second slope independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
and generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data (Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab). 

Regarding claim 3, Furihata teaches the system as discussed above in claim 1, Furihata further teaches 
wherein the at least one processor unit is further programmed to perform operations comprising receiving a slope sensor signal (Column 3, lines 34-49, "Sensors 28 (FIG. 1) detect with respect to the vehicle frame 25 changes in vertical displacements of each corner of the cab 3. ", here the system is detecting vertical displacements of each corner of the cab with sensors which indicate a tilt or slope of the cab)
wherein the first slope data is based at least in part on the slope sensor signal (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ and here the system is using the output of the sensors to calculate slope or tilt data). 

Regarding claim 9, Furihata teaches a method of monitoring a vehicle comprising (Column 7, lines 22-29, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer. The present control program is repeatedly executed every-predetermined time. p11 to p28, p31 to 36 and p51 to p57 represent the steps of the control program.", here the system is teaching the steps of the control program which is interpreted as being a method)
"Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing, by the at least one processor unit, second slope data indicative of a second slope independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
and generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data (Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab).

Regarding claim 11, claim 11 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 17, Furihata teaches a machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, cause the at least one processor unit to perform operations comprising (Column 7, lines 22-25, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer.", here the system is teaching a control program that when executed by a processor performs operations).
accessing first slope data indicative of a first slope referenced to a cab of a vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing second slope data indicative of a second slope independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
and generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data(Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab).

Regarding claim 19, claim 19 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4-6, 10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Gupta (US-20160290799). 

Regarding claim 2, Furihata teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote detection sensor correcting remote sensor data received from the first remote-detection sensor to generate corrected remote sensor data and determining a vehicle pose for the vehicle using the corrected remote sensor data. 

further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
determining that a road surface is in a field-of-view of the first remote detection sensor (Paragraph [0002], "The vehicle may have a device attached which is configured to gather data relating to, or indicative of, the geographic area traveled by the vehicle. The data acquisition device may have an optimum, or acceptable, position and/or orientation for gathering such data. For example, the data acquisition device may include sensors that must be oriented at a certain perspective to the terrain, and a certain distance above the terrain, to acquire the most representative data of the geographic area. As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.", here the system is describing an optimal position for the remote detection sensor which includes a certain perspective such as the visibility of the road to the sensor) (Paragraph [0013], “The same equipment used to gather such mapping and/or navigation data may also be used to detect a device position and/or orientation as the vehicle is traveling. Further, such detection may be valuable in causing an operator of the vehicle, or the vehicle itself, to take actions to avoid acquiring data with the device in a non-optimal and/or not acceptable position.”, here the system is describing being 
correcting remote sensor data received from the first remote-detection sensor to generate corrected remote sensor data (Paragraph [0028], "In an embodiment that involves a common reference plane for the determination of the slope of the path and the angle of inclination, as is shown in FIG. 3A, a value determined for a measurement of the slope of the path 804 may be subtracted from a value determined for the angle of inclination 802 to determine a position, or angle, 806 relative to the path of the vehicle 401 coupled with the data acquisition device 122.", here the system is correcting the measured position data for the remote sensor device by taking into account the slope of the vehicle)
and determining a vehicle pose for the vehicle using the corrected remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle).
Furihata and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote detection sensor correcting remote sensor data received from the first remote-detection sensor to generate “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 4, Furihata teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data determining a vehicle direction and accessing map data describing a gradient at the vehicle position wherein the second slope data is generated using the vehicle direction and the gradient. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
determining a vehicle position using the remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an position of the vehicle)
determining a vehicle direction (Paragraph [0025], "The data indicating movement of the vehicle 232 may be data indicating a velocity of the vehicle. The data indicating a velocity of the vehicle may involve data indicating a vertical and horizontal component of the velocity of the vehicle. A slope of the path of the vehicle may be determined from the velocity data using Equation 2.", here the velocity data includes vertical and horizontal components which would indicate a direction of the vehicle)
and accessing map data describing a gradient at the vehicle position (Paragraph [0039], "The database 123 includes geographic data used for traffic, navigation, and/or assisted or automated driving related applications. The geographic data may include data representing a road network or system including road segment data and node data. The geographic data may also include data generated and/or acquired by the DAQ device 122. The road segment data represent roads or road branches, and the node data represent the ends or intersections of the roads. The road segment data and the node data indicate the location of the roads and intersections as well as various attributes and geometries of the roads and intersections, which may include the locations of stationary obstructions in a roadway. Other formats than road segments and nodes may be used for the geographic data. The geographic data may include geometries of roads, road segments, or road branches determined from sparse data as indicated above.", here the database includes geographic data including geometries of roads and road segments which is being interpreted as including a gradient)
wherein the second slope data is generated using the vehicle direction and the gradient (Paragraph [0015], "The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.").
Furihata and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data determining a vehicle direction and accessing map data describing a gradient at the vehicle position wherein the second slope data is generated using the vehicle direction and the gradient of Gupta in the system for detecting a cab tilt of a vehicle of Furihata in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 5, Furihata teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data wherein the vehicle position corresponds to a roadway determining a direction of travel of the vehicle on the roadway and determining a grade of the roadway in the direction of travel at the vehicle position wherein the second slope is generated using the grade of the roadway and the direction of travel. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
determining a vehicle position using the remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an position of the vehicle)
"The database 123 includes geographic data used for traffic, navigation, and/or assisted or automated driving related applications. The geographic data may include data representing a road network or system including road segment data and node data. The geographic data may also include data generated and/or acquired by the DAQ device 122. The road segment data represent roads or road branches, and the node data represent the ends or intersections of the roads. The road segment data and the node data indicate the location of the roads and intersections as well as various attributes and geometries of the roads and intersections, which may include the locations of stationary obstructions in a roadway. Other formats than road segments and nodes may be used for the geographic data. The geographic data may include geometries of roads, road segments, or road branches determined from sparse data as indicated above.", here the system has determined a position and may associate that position with geographic data such as a road network or road system)
determining a direction of travel of the vehicle on the roadway (Paragraph [0025], "The data indicating movement of the vehicle 232 may be data indicating a velocity of the vehicle. The data indicating a velocity of the vehicle may involve data indicating a vertical and horizontal component of the velocity of the vehicle. A slope of the path of the vehicle may be determined from the velocity data using Equation 2.", here the velocity data includes vertical and horizontal components which would indicate a direction of the vehicle)
and determining a grade of the roadway in the direction of travel at the vehicle position (Figure 1, item 10, Determine Terrain Slope, here the terrain slope is the slope of the roadway at the current location including the velocities of the vehicle which indicate a direction of travel)
"The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.").
Furihata and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data wherein the vehicle position corresponds to a roadway determining a direction of travel of the vehicle on the roadway and determining a grade of the roadway in the direction of travel at the vehicle position wherein the second slope is generated using the grade of the roadway and the direction of travel of Gupta in the system for detecting a cab tilt of a vehicle of Furihata in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 6, Furihata teaches the system as discussed above in claim 1, Furihata further teaches receiving a slope sensor signal from the slope sensor (Column 3, lines 34-49, "Sensors 28 (FIG. 1) detect with respect to the vehicle frame 25 changes in vertical displacements of each corner of the cab 3. ", here the system is detecting vertical displacements of each corner of the cab with sensors which indicate a tilt or slope of the cab).
However Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle pose using the remote sensor data and map data wherein the vehicle pose comprises a pose slope referenced to a pose reference frame determining a gravity vector direction using the slope sensor signal and generating an adjusted slope referenced to a measured reference frame using a direction of the gravity vector and the pose slope wherein the first slope is generated using the adjusted slope. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
" The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle)
wherein the vehicle pose comprises a pose slope referenced to a pose reference frame (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.”) (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
determining a gravity vector direction using the slope sensor signal (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.", here the system is describing using a gyroscope which is known to provide a reference plane or axis the vertical reference plane or axis is parallel to a gravity vector) (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
and generating an adjusted slope referenced to a measured reference frame using a direction of the gravity vector and the pose slope (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.") (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
wherein the first slope is generated using the adjusted slope (Figure 3A, shows the slope being adjusted based on the vehicle inclination). 
Furihata and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle pose using the remote sensor data and map data wherein the vehicle pose comprises a pose slope referenced to a pose reference frame determining a gravity vector direction using the slope sensor signal and generating an adjusted slope referenced to a measured reference frame using a direction of the gravity vector and the pose slope wherein the first slope is generated using the adjusted slope of Gupta in the system for detecting a cab tilt of a vehicle of Furihata in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claims 10 and 18, claims 10 and 18 are similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claims 12 and 20, claims 12 and 20 are similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 13, claim 13 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 14, claim 14 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Gupta (US-20160290799) and further in view of Kidambi (US-20150258994). 

Regarding claim 7, the combination of Furihata and Gupta teach the invention as discussed above in claims 1 and 6, however Furihata does not explicitly teach determining a gravitational force on the vehicle based at least in part on the second slope determining a throttle command using the gravitational force, a target acceleration, and a target speed and throttling an engine of the vehicle using the throttle command. 

determining a gravitational force on the vehicle based at least in part on the second slope (Figure 4, items 94 and 96, shows gravity divided into force vectors that are applied to the vehicle based on the slope)
determining a throttle command using the gravitational force, a target acceleration, and a target speed (Paragraph [0002], "a controller actively adjusts the power level in order to maintain a target speed. When the speed decreases below the target speed, such as may occur when ascending a hill, the controller increases the power level in order to increase the speed.", here the controller is determining an increase in power level)
and throttling an engine of the vehicle using the throttle command (Paragraph [0011], "Controller 32 sends signals to engine 12 to control the amount of power produced. These signals may impact, for example, the fuel flow, the throttle opening, and spark timing. ", here the controller is sending a control signal to the engine). 
Furihata and Kidambi are analogous art as they are both related to vehicle sensor systems detecting conditions of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a gravitational force on the vehicle based at least in part on the second slope determining a throttle command using the gravitational force, a target acceleration, and a target speed and throttling an engine of the vehicle using the throttle command of Kidambi in the system for detecting a cab tilt of a vehicle of Furihata in “Driver workload would be further reduced, and safety improved”).

Regarding claim 15, claim 15 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Gupta (US-20160290799) and further in view of Frohlich (US 20200126429). 

Regarding claim 8, Furihata teaches the invention as discussed above in claim 1, Furihata further teaches wherein the at least one processor unit is further programmed to perform operations comprising receiving slope sensor data (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is using the output of the sensors to calculate slope or tilt data).
However Furihata does not explicitly teach receiving a vehicle pose and executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope. 
“The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle). 
Furihata and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a vehicle pose of Gupta in the system for detecting a cab tilt of a vehicle of Furihata in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).
However neither Furihata nor Gupta teach executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope.
Frohlich teaches a method, to a device, and to a computer-readable storage medium with instructions for estimating a pose of a transportation vehicle, in particular, for estimating a pose of a transportation vehicle by a fusing method including executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope (Paragraph [0011], “The pose of a transportation vehicle is made up of its position and orientation. Location fusing processes take a set of pose estimations and their estimated uncertainty levels, fuse them and output a single pose estimation together with an uncertainty estimation. Examples of such fusing methods are, e.g., filter-based algorithms such as the Kalman filter, the extended Kalman filter, the information filter, the unscented Kalman filter or the particle filter”, here the system is teaching fusing multiple data sources in order to output a single data point such as a pose which is interpreted as including a slope of the vehicle). 
Furihata and Frohlich are analogous art as they are both generally related to vehicle sensor systems for detecting the current status of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include executing a Kalman filter of Frohlich in the system for detecting a cab tilt of a vehicle of Furihata in order to improve the accuracy of the pose or slope estimation (Frohlich, Paragraph [0021-0022], “The known solutions involve the problem that inaccurate or improbable and implausible pose estimations are processed just the same as accurate pose estimations. The exemplary embodiments disclose solutions for estimating a pose of a transportation vehicle which achieve an improved estimation result.”).

Regarding claim 16, claim 16 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662